Citation Nr: 1441652	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-23 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to October 1970, November 1971 to October 1973, and June 1, 1976, to June 24, 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Winston-Salem, North Carolina certified this case to the Board on appeal.  The Board previously considered this case in November 2013.  

In November 2013, the Board noted that the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was previously denied in December 2001 and June 2004.  The December 2001 rating decision and June 2004 rating letter also denied service connection for depression.  However, as the Veteran's August 2008 claim had not requested that a claim for service connection for depression be reopened, the Board found that the Veteran's petition to reopen a claim of service connection was limited to PTSD in light of his demonstrated ability to differentiate claims based on different psychiatric disorders.  The Board then reopened the claim of entitlement to service connection for PTSD, and remanded the claim for further development.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A prior Court or Board remand confers upon the Veteran the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the November 2013 remand, the Board instructed the AOJ, in pertinent part, to obtain the Veteran's in-service mental health treatment records.  A November 2013 Personnel Information Exchange System request reflects a search for inpatient clinical records for mental health treatment.  However, the July 1973 service treatment records note multiple personal problems, with referral to the mental health clinic for treatment; not in-patient hospitalization for psychological problems.  Accordingly, further remand is required to correctly search for the Veteran's in-service mental health treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact any appropriate location to make a specific request for all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of service in the Air Force from November 1971 to October 1973.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request must be made for the mental health treatment records from the USAF Medical Center at Wright-Patterson AFB for treatment from July 1973 to October 1973.  

If the records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include consideration of whether an addendum medical opinion is warranted, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

